DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 12/05/2019.  Claims 1-15 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2019 and 07/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an environment information acquiring unit/step” in claims 1-4, 6-7, 10, and 15 (as environment information acquiring unit 10 in [0030]-[0031] and [0038] of the specification); 
“a fatigue level calculating unit/step” in claims 1, 8, 10-13, and 15 (as fatigue level calculating unit 11 in [0034]-[0035] of the specification); and
“an output unit” in claim 15 (in [0009]-[0010] of the specification). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 15 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a fatigue level calculating device/method and an actuator.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1, 10 and 15 recite the limitation of acquiring environment information pertaining to an environment in surroundings of equipment/output unit; and calculating a relationship between an operation condition of the equipment/output unit and a fatigue level of the equipment/output unit based on the environment information.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a device/actuator”.  That is, other than reciting “by a device/actuator” nothing in the claims preclude the step from practically being performed in the mind.  For example, other than “by a device/actuator” language, the claims encompass a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a device/actuator does not take the claim limitations out of the mental process grouping.    Thus, the claims recite a mental process.    
Step 2A - Prong 2: Claims 1, 10 and 15 recite the additional element of acquiring and calculating steps. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The device/actuator is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2-9, and 11-14 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicks et al. (US 20160107768 A1; hereinafter Nicks).

Regarding claim 1, Nicks discloses:
A fatigue level calculating device (Fig. 1 – health management system 104), comprising: 
an environment information acquiring unit (Fig. 1 – sensor system 114) that acquires environment information (sensor data 118 of sensors 120; Fig. 1, [0035]-[0037]) pertaining to an environment in surroundings of equipment (Fig. 1 - motor 108)(sensor system 114 acquires sensor data 118 pertaining to motor parameters 124 of motor 108 and external bias parameters 126 that have an effect on the motor parameters 124; Figs. 1-2, [0035]-[0037], [0042]-[0044]); and 
a fatigue level calculating unit (Fig. 1 – computer system 112) that calculates a relationship between an operation condition (operating condition; Fig. 1, [0045]) of the equipment and a fatigue level (health 106 of motor 108; Fig. 1, [0044]-[0045]) of the equipment based on the environment information (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

Regarding claim 2, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information during operation of the equipment (motor parameters 124 and external bias parameters 126 of sensor data 118 are acquired during the operation of motor; Fig. 4, operations 400, 404, 406, [0064], [0066]-[0067]).

Regarding claim 3, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information before operation of the equipment (historical data are generated; Fig. 4, operation 420, [0074]).


wherein the environment information acquiring unit acquires the environment information after operation of the equipment (motor parameters 124 and external bias parameters 126 are acquired to predict a likelihood of an undesired operation condition; Figs. 4-5, operations 500, 502, [0077]-[0079]).

Regarding claim 5, Nicks discloses:
wherein the environment information includes at least one of a temperature, a humidity, an amount of dust, a surge voltage, a concentration of a chemical substance, and a radiation exposure dose (sensors 120 generating the sensor data 118 may be a temperature sensor, an accelerometer, a pressure sensor, a microphone, a strain gauge, a voltage sensor, torque sensor, a current sensor, or some other suitable type of sensor; [0035]-[0036]).

Regarding claim 6, Nicks discloses:
wherein the environment information acquiring unit includes a sensor provided in the surroundings of the equipment (sensor system 114 includes sensors 120; Fig. 1, [0035]-[0036]).

Regarding claim 7, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information based on weather information (sensor system 114 generates external ambient parameters such as temperature, air pressure, etc.; [0044]).

Regarding claim 8, Nicks discloses:
wherein the fatigue level calculating unit calculates the relationship between the operation condition of the equipment and the fatigue level of the equipment through fitting onto a predetermined 

Regarding claim 9, Nicks discloses:
wherein the equipment is transportation equipment or a device constituting a portion of the transportation equipment (Fig. 1 – aircraft 102)(motor 108 is a part of aircraft 102; Fig. 1).

Regarding claim 10, Nicks discloses:
A fatigue level calculating method, comprising: 
an environment information acquiring step of acquiring environment information (sensor data 118 of sensors 120; Fig. 1, [0035]-[0037]) pertaining to an environment in surroundings of equipment (Fig. 1 - motor 108)(sensor system 114 acquires sensor data 118 pertaining to motor parameters 124 of motor 108 and external bias parameters 126 that have an effect on the motor parameters 124; Figs. 1-2, [0035]-[0037], [0042]-[0044]); and 
a fatigue level calculating step of calculating a relationship between an operation condition (operating condition; Fig. 1, [0045]) of the equipment and a fatigue level (health 106 of motor 108; Fig. 1, [0044]-[0045]) of the equipment based on the environment information (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

Regarding claim 11, Nicks discloses:
wherein the fatigue level calculating step includes calculating the relationship between the operation condition of the equipment and the fatigue level of the equipment through fitting onto a 

Regarding claim 12, Nicks discloses:
further comprising: an evaluating step of comparing the fatigue level calculated from the relationship calculated in the fatigue level calculating step against a predetermined threshold for an evaluation (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

Regarding claim 13, Nicks discloses:
further comprising: a managing step of managing an operation of the equipment (action 128; Fig. 1, [0045]) based on the fatigue level calculated from the relationship calculated in the fatigue level calculating step (controller 116 performs action 128 based on health 106; [0045]).

Regarding claim 14, Nicks discloses:
wherein the equipment is transportation equipment or a device constituting a portion of the transportation equipment (Fig. 1 – aircraft 102)(motor 108 is a part of aircraft 102; Fig. 1).

Regarding claim 15, Nicks discloses:
An actuator (Fig. 1 – aircraft 102 that flies), comprising: 
an output unit that outputs a power (power to the motor 108; [0053]); 
an environment information acquiring unit (Fig. 1 – sensor system 114) that acquires environment information (sensor data 118 of sensors 120; Fig. 1, [0035]-[0037]) pertaining to an environment in surroundings of the output unit (sensor system 114 acquires sensor data 118 pertaining 
a fatigue level calculating unit (Fig. 1 – computer system 112) that calculates a relationship between an operation condition (operating condition; Fig. 1, [0045]) of the output unit and a fatigue level (health 106 of motor 108; Fig. 1, [0044]-[0045]) of the output unit based on the environment information acquired by the environment information acquiring unit (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Saito et al. (US 20210130012 A1) discloses an aircraft management device comprises a fatigue estimation unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665